NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CHRISTOPHER ISRAEL,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-1242
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 10, 2019

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; Donald H. Mason, Judge.

Christopher Israel, pro se.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and SILBERMAN and SMITH, JJ., Concur.